Pfeifer, J.,
dissenting. I would reverse the decision of the Board of Tax Appeals. Applying the holding of this court in Cambridge City School Dist. v. Guernsey Cty. Budget Comm. (1967), 13 Ohio St.2d 77, 42 O.O.2d 226, 234 N.E.2d 512, to the present case, I conclude that the Washington Local School District effectively existed in the base years for the mandatory minimum inside millage and that the budget commission should certify 4.5 mills of guaranteed millage to Washington Local.
*704In Cambridge this court adopted the opinion and syllabus of the Court of Appeals for Guernsey County which held that the annexation of a part of one school district to another district does not prevent the school district from receiving the minimum mandatory millage.
In this case, the Buena Vista Rural School District had been guaranteed 4.5 mills. According to Cambridge, this minimum amount could not be altered simply because the district became consolidated with two other school districts. Thus, the Washington Local School District — the successor district — should also be entitled to receive the same amount of millage.
The majority’s reliance on State ex rel. Maxwell v. Schneider (1921), 103 Ohio St. 492, 134 N.E. 443, is misplaced. That case merely deals with the duties and authority of a school board that is replaced by a successor school board, and was decided more than a decade before the transition from the fifteen-mill limit to the ten-mill limit.
Wright, J., concurs in the foregoing dissenting opinion.